      Case 2:19-cv-08769-JTM-DMD Document 50-4 Filed 09/30/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


JD (“John”) FLOYD,                                 )
                                                   )       No. 19-cv-08769
                      Plaintiff,                   )       Section H, Division 3
                                                   )       Judge Jane Triche Milazzo
VS.                                                )       Magistrate Judge Dana Douglas
                                                   )
DETECTIVE JOHN DILLMANN;                           )
DETECTIVE MICHAEL RICE;                            )
LIEUTENANT STEPHEN LONDON;                         )
THE CITY OF NEW ORLEANS; LEON                      )
CANNIZZARO, JR., IN HIS OFFICIAL                   )
CAPACITY; AND JOHN DOE DEFENDANTS,                 )
                                                   )
                  Defendants.                      )
____________________________________               )


                            MOTION FOR ENTRY OF
                     DEFAULT PURSUANT TO FED. R. CIV. P. 55(a)

       PLEASE TAKE NOTICE that the Plaintiff’s Motion for Entry of Default Pursuant to

Fed. R. Civ. P. 55(a), will be submitted for consideration by The Honorable Jane Triche

Milazzo, United States District Judge, at 9:30 a.m. on October 23, 2019, or on such other date

and time as the Court may order, in the United States District Court, Eastern District of

Louisiana, 500 Poydras Street, New Orleans, Louisiana. You are invited to attend and participate

as you deem appropriate.
     Case 2:19-cv-08769-JTM-DMD Document 50-4 Filed 09/30/19 Page 2 of 2



Date: September 30, 2019.

                                   Respectfully submitted,


                                   BY: /s/ John N. Adcock
                                           John N. Adcock
                                           La. Bar No. 30372
                                           3110 Canal Street
                                           New Orleans, LA 70119
                                           Telephone (504) 233-3125
                                           jnadcock@gmail.com

                                          Nick Brustin
                                          Anna Benvenutti Hoffmann
                                          Katie McCarthy
                                          Neufeld Scheck & Brustin, LLP
                                          99 Hudson Street, Eighth Floor
                                          New York, NY 10013
                                          Telephone: (212) 965-9081

                                          William Beck
                                          Michael J. Abrams
                                          Alexander T. Brown
                                          Alana McMullin
                                          Lathrop Gage LLP
                                          2345 Grand Boulevard, Suite 2200
                                          Kansas City, MO 64108
                                          Telephone: (816) 460-5811

                                          Attorneys for Plaintiff


                              CERTIFICATE OF SERVICE

        I hereby certify that on September 30, 2019, a copy of the foregoing was filed
electronically with the Clerk of Court using the CM/ECF system, and that service will be
provided through the CM/ECF system, as well as by U.S. Mail for any non CM/ECF participant.




                                          /s/ John N. Adcock
                                          An Attorney for Plaintiff



                                             2
